The opinion of the court was delivered by
Taft, J.
When the plaintiff’s evidence was in, the defendant offered none, and declined to go to the jury upon any of the facts in controversy. The plaintiff therefore had the right to have taken as proven all that his evidence had a tendency to establish. Hamblet v. Bliss, 55 Vt. 535. We think the testimony of the plaintiff tended to show that the' arrangement of the 19th of July, 1877, was in substance a trade between the plaintiff and defendant, and in effect an *596extension of the loan originally made the plaintiff; and that the bonuses were paid by the plaintiff in respect to, and for the purpose of procuring such extension. This fact being treated as established no question is made but that the transaction was usurious in respect to the payment of the bonus made at the time named in July, 1877. The judgment therefore should have been for the larger sum.
Judgment reversed and judgment for plaintiff for 1087-$fr dollars and interest since the judgment below.